Fourth Court of Appeals
                               San Antonio, Texas
                                      June 13, 2022

                         No. 04-22-00233-CV & 04-22-00253-CV

                       3CM, LLC D/B/A 3CM MULTIFAMILY,
                                    Appellant

                                            v.

                        Gregor TRIMBLE and Group of Investors,
                                    Appellees

               From the 198th Judicial District Court, Bandera County, Texas
                           Trial Court No. CVCD-XX-XXXXXXX
                       Honorable M. Rex Emerson, Judge Presiding


                                     ORDER
      Appellant’s Emergency Motion for Reconsideration of Emergency Motion to Stay
Temporary Injunction is denied without prejudice.


                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of June, 2022.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court